United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      July 29, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 05-30274
                                      Summary Calendar



       In The Matter Of: CHARLES DUPRE,

                                                           Debtor.
       ____________

       CHARLES DUPRE,

                                                           Appellant,

                                             versus

       MARTIN A. SCHOTT,

                                                           Appellee.


                    Appeal from the United States District Court for
                           the Middle District of Louisiana
                               (USDC No. 3:03-CV-68)
           _________________________________________________________


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Reviewing under the same standard as the district court, we affirm the Bankruptcy

Court’s denial of debtor’s discharge under 11 U.S.C. §§ 727(a)(2) and (4) for the

following reasons:

      1.     Because there is significant record evidence that Dupre knowingly failed to

             make a full and complete disclosure of his assets, we find no clear error in

             the Bankruptcy Court’s findings of fact supporting denial of discharge

             under both subsections.

      2.     Specifically, we find the cumulation of Dupre’s repeated schedule

             omissions and inconsistent testimony regarding the ownership and

             possession of certain assets to evidence a pattern of disregard for the truth

             that supports fraudulent intent. See In re Sholdra, 249 F.3d 380, 382-83

             (5th Cir. 2001) (finding that the cumulative effect of a series of falsehoods

             in a bankruptcy proceeding indicates a pattern of “reckless and cavalier

             disregard for the truth” supporting fraudulent intent).

      3.     We find no clear error in the Bankruptcy Court’s rejection of Dupre’s

             reliance on counsel as a valid defense to his omission of assets from the

             schedules.

      4.     Specifically, there is record evidence that Dupre did not make a full

             disclosure of all pertinent facts about his assets to his attorney. See

             Dillworth v. Boothe, 69 F.2d 621, 623 (5th Cir. 1934) (stating that a

             reliance-on-counsel defense to asset omission requires full disclosure to the

                                             2
            attorney). Further, Dupre’s statements during the trustee’s inventory and

            his trial testimony belie his claim of ignorance as to the ownership of

            marital assets. Finally, even after learning of his obligation to report certain

            property, Dupre failed to include property in his amended schedules.

            Because of Dupre’s failure to fully inform his attorney, his inconsistent

            statements regarding asset ownership, his persistent omissions, and his

            previous experience with bankruptcy proceedings, Dupre’s claim of

            reliance on counsel is neither reasonable nor credible.

Affirmed.




                                            3